                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 WILLIAM DEMARCUS GREENE,                        )
                                                 )
        Plaintiff,                               )        No. 2:15-cv-02209-TLP-tmp
                                                 )
 v.                                              )        JURY DEMAND
                                                 )
 JAMES GAYLOR, CLAUDIO                           )
 FERNANDEZ AND TAYLOR                            )
 ACKERMAN,                                       )
                                                 )
        Defendants.                              )


            ORDER GRANTING MOTIONS FOR SUMMARY JUDGMENT


      Here Defendants move for Summary Judgment. (ECF Nos. 44, 46.) Plaintiff has not

responded to either Motion. For the reasons below, this Court grants the Motions for Summary

Judgment.

                                   UNDISPUTED FACTS

      Plaintiff filed a pro se complaint under 42 U.S.C. § 1983 against Memphis Police

Department (“MPD”) officers Gaylor, Fernandez and Ackerman, alleging they used excessive

force when they arrested him following a high-speed vehicular and foot pursuit. (ECF No. 44-2

at PageID 176.)

      On July 30, 2014, Memphis police officers were conducting gang surveillance by the

Ridgecrest apartment complex where they observed Plaintiff and Eric Payton, two known gang

members, “get inside a gray Kia Optima and pull off” on Hollywood Street. (Id. at PageID

177.) At that point two other officers noticed the “vehicle had expired drive out tags.” (Id.)

Those officers then relayed that information to the Defendants, who drove up behind Plaintiff in
unmarked police vehicles. (Id.) Plaintiff realized at some point that Payton had a gun which

motivated him to “hit the gas” and continue to evade the police. (Id.) Officers chased Plaintiff

for several miles and Plaintiff disregarded several traffic lights at key intersections. Plaintiff’s

steering wheel then locked, “causing his car to go into an open field located at the northwest

corner of Heard Street and Hollywood.” (Id. at PageID 178.)

        Plaintiff then jumped out of his car, where he ran toward a wooded area until Officer

Gaylor successfully blocked him with his vehicle. (Id.) Officer Gaylor then got out of his

vehicle and ran after Plaintiff, eventually subduing and arresting him with the help of Officer

Fernandez and other MPD officers. (Id.; ECF No. 46-2 at PageID 231.) Officer Ackerman was

not present when the other officer placed Plaintiff under arrest. Instead, Ackerman was chasing

Payton. (ECF No. 44 at PageID 179; ECF No. 44-6 at PageID 191.) Plaintiff alleges in the

Amended Complaint that Officers Gaylor and Fernandez grabbed him by the arms, forced them

behind his back, kicked him, and that one of them ran him over with a truck. (ECF No. 44-1 at

PageID 172–74; ECF No. 46-2 at PageID 231.) He also claims injuries to his neck and back of

the head but refused medical treatment at the scene of the incident. (ECF No. 44-2 at PageID

179.)

        In support of their Motions for Summary Judgment, Officer Ackerman filed an affidavit

claiming he was not present at the scene of Greene’s arrest. (ECF No. 44-1 at PageID 172–73;

ECF No. 44-6 at PageID 191.) Officer Gaylor also filed an affidavit denying ever kicking

Plaintiff or using any other means of excessive force. (ECF No. 44-1 at PageID 172–73; ECF

No. 44-5 at PageID 187.) In addition, Officer Fernandez filed an affidavit testifying that “I was

not carrying a baton, slap stick or similar weapon on July 30, 2014.” (ECF 46-4 at PageID 271–

72.) Plaintiff’s deadlines to file responses to the Motions for Summary Judgment ran on
                                                  2
December 7 and December 9, 2016, respectively. (ECF No. 53 at PageID 288.) To date,

Plaintiff has not responded. Early last year, the Court entered a show cause order giving

Plaintiff 14 days to file something explaining why these Motions should not be granted. (Id.)

Plaintiff still has not responded.

                                     STANDARD OF REVIEW

      “[A] court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is material if it “establish[es] or refute[s] an essential element of the

cause of action or defense.” Bruederle v. Louisville Metro Gov’t, 687 F.3d 771, 776 (6th Cir.

2012) (internal quotation marks omitted). A dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “[T]he court must evaluate each party’s motion

on its own merits, taking care in each instance to draw all reasonable inferences against the

party whose motion is under consideration.” Taft Broadcasting Co. v. United States, 929 F.2d

240, 248 (6th Cir. 1991).

      “The moving party bears the initial burden of demonstrating the absence of any genuine

issue of material fact.” Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th Cir. 2012) (citing

Celotex Corp v. Catrett, 477 U.S. 317, 323 (1986)). “Once the moving party satisfies its initial

burden, the burden shifts to the nonmoving party to set forth specific facts showing a triable

issue of material fact.” Id. at 448–49 (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986)). “When the non-moving party fails to make a sufficient showing of

an essential element of his case on which he bears the burden of proof, the moving parties are



                                                  3
entitled to judgment as a matter of law and summary judgment is proper.” Chapman v. UAW

Local 1005, 670 F.3d 677, 680 (6th Cir. 2012) (citing Celotex Corp., 477 U.S. at 323).

                                             ANALYSIS

       Plaintiff claims that the officers used excessive force during his arrest. Courts examine

claims based on allegations of excessive force during an arrest, investigatory stop, or other type of

seizure under the Fourth Amendment’s reasonableness standard. Graham v. Connor, 490 U.S. 386,

395 (1989).

       “Determining whether the force used to effect a particular seizure is reasonable under

the Fourth Amendment requires a careful balancing of the nature and quality of the intrusion on

the individual’s Fourth Amendment interests against the countervailing governmental interests

at stake.” Graham, 490 U.S. at 396 (internal quotations omitted). Reasonableness of force is

an objective evaluation and “depends on the facts and circumstances of each case viewed from

the perspective of a reasonable officer on the scene and not with 20/20 hindsight.” Dunn v.

Matatall, 549 F. 3d 348, 353 (6th Cir. 2008). “The calculus of reasonableness must embody

allowance for the fact that police officers are often forced to make split-second judgments—in

circumstances that are tense, uncertain, and rapidly evolving—about the amount of force that is

necessary in a particular situation.” Graham, 490 U.S. at 396–97. Indeed, not every push or

shove will state a § 1983 claim. Id. Courts should consider “the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officers or others, and

whether he is actively resisting arrest or attempting to evade arrest by flight.” Id. at 396 (citing

Tennessee v. Garner, 471 U.S. 1, 8–9 (1985)).

       Here, the undisputed facts show that all three officers acted reasonably under the

circumstances and there is no evidence to the contrary. The undisputed facts are that Plaintiff
                                                   4
    refused to pull his car over in compliance with a lawful display of authority and instead took

    officers on a high-speed chase during which he wrecked the vehicle and ran from the officers

    until he fell on the ground. Officer Gaylor grabbed Plaintiff by the arms “and force[d] them

    behind his back.” (ECF No. 44-1 at PageID 172; ECF No. 46–2 at PageID 231.) Under the

    circumstances, such a maneuver is not unreasonable. And Plaintiff has submitted no evidence

    to bolster his claim that Officers Gaylor or Fernandez “kicked him” or “ran him over with a

    truck.” (Id. at PageID 172–73.) Likewise, Plaintiff claims in his Complaint that Officer

    Ackerman “stomped and kicked him.” But Officer Ackerman has now testified by affidavit that

    he was not even present when officers arrested Plaintiff. And Officers Gaylor and Fernandez

    also testified by affidavit denying Plaintiff’s factual allegations about them in his Complaint.

    (ECF 44-5 at PageID 186–87; ECF 46-4 at PageID 271–72.) The burden then shifts to Plaintiff

    to put forth evidence to create an issue of fact.

          Plaintiff has produced no evidence in response to the properly supported motions by

    Officers Ackerman, Gaylor and Fernandez to present this Court with an issue of material fact.

    (ECF Nos. 44 and 46.)

          Despite his burden to show there are material issues of fact here, Plaintiff has not

    responded to either of these Motions for Summary Judgment or this Court’s Order to Show

    Cause. 1 The Court, therefore, concludes that there is no issue of material fact and Defendants

    are entitled to a judgment as a matter of law. Thus, the Court grants Defendants’ Motions for

    Summary Judgment. (ECF Nos. 44 and 46.)




1
    And he has failed to provide the Court with his current address.
                                                        5
                             CONCLUSION

For the above reasons, the Court GRANTS Defendants’ Motions for Summary Judgment.

SO ORDERED, this 15th day of January, 2019.

                                  s/ Thomas L. Parker
                                 THOMAS L. PARKER
                                 UNITED STATES DISTRICT JUDGE




                                    6
